PER CURIAM.
We affirm appellant’s convictions, but remand with directions to correct the written judgment and sentence to conform to the oral pronouncement of the trial court. See Willis v. State, 656 So.2d 261 (Fla. 1st DCA 1995). The trial court orally imposed concurrent life sentences for counts I and II, together with a concurrent 30-year sentence for count III. However, the written judgment and sentence reflects the imposition of three concurrent life terms. Appellant need not be present at resentencing.
ALLEN, WEBSTER and LAWRENCE, JJ., concur.